Citation Nr: 0830978	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  04-34 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased disability rating for 
conversion reaction, currently evaluated as 30 percent 
disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to service-connected gunshot wound of the right 
shoulder.  

3.  Entitlement to service connection for COPD, to include as 
secondary to service-connected gunshot wound of the right 
shoulder.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Togus, Maine, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied a rating in excess of 10 percent for 
conversion reaction.  The veteran perfected an appeal of this 
decision.  Thereafter, the veteran's file was transferred to 
RO in Providence, Rhode Island.  

In June 2005, the Providence RO increased the disability 
rating for conversion reaction to 30 percent effective 
December 15, 2004.  The veteran has not indicated that he is 
satisfied with the currently assigned 30 percent rating.  
Consequently, the issue of entitlement to a disability 
evaluation in excess of 30 percent for conversion reaction 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].

This appeal also comes from a November 2005 rating decision 
which denied entitlement to service connection for COPD on a 
secondary basis and entitlement to a TDIU.  

By way of history, the Board notes that service connection 
for "breathing difficulty" as secondary to service-
connected gunshot wound of the right shoulder was initially 
denied in an unappealed August 1981 rating decision.  The 
veteran sought to reopen the claim in July 2005.  Although 
the November 2005 rating action referenced the finality of 
the August 1981 decision, it appears that the RO nonetheless 
adjudicated the claim for service connection for COPD as 
secondary to service-connected gunshot wound of the right 
shoulder on a de novo basis.  However, notwithstanding the 
fact that the RO adjudicated this claim de novo, the Board 
has a legal duty to consider the issue of new and material 
evidence as a threshold matter before an adjudication of a 
claim on the merits.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Thus, in light of the law applicable to this case, the Board 
has rephrased the issue to whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for COPD, to include as secondary to service-
connected gunshot wound of the right shoulder.  

The Board notes that in January 2008 the veteran cancelled 
his request for a Central Office hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD, to 
include on a secondary basis, and entitlement to a TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's conversion reaction is manifested by 
symptomatology, namely occasional nightmares that interferes 
mildly to moderately in his daily life; the symptomatology is 
productive of no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  

2.  In an unappealed August 1981 rating decision, the RO 
denied entitlement to service connection for breathing 
difficulty as secondary to service-connected gunshot wound of 
the right shoulder.  

3.  The evidence added to the claims file since that decision 
raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for conversion reaction have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code (DC) 9413 (2007).

2.  The August 1981 RO decision denying service connection 
for breathing difficulty as secondary to service-connected 
gunshot wound of the right shoulder is final; new and 
material evidence has been submitted since that decision to 
reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to a disability rating in excess of 30 percent 
for conversion reaction.  

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R. § 3.159, amended VA's duties to 
notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, the veteran was provided notice of the VCAA in 
February 2003, prior to the initial adjudication of his claim 
in the June 2003 rating decision at issue.  Additional VCAA 
notice letters were provided in August 2005 and November 
2007.  

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the three "elements" of the notice 
requirement.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In this case, the veteran received Dingess notice in November 
2007, including as it relates to the downstream effective 
date element of his claim.  

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA medical records and 
reports of VA examinations.  There is no indication there 
exists any additional evidence that has a bearing on this 
case that has not been obtained.  In March 2006, the veteran 
stated that he had no further evidence to submit.  The Board 
notes that in October 2006 the RO sought documentation 
regarding the veteran's alleged receipt of Social Security 
Administration (SSA) disability benefits; however, 
information subsequently received in November 2007 showed 
that he was only receiving retirement benefits.  Therefore, 
obtaining his SSA records would be of no assistance in 
substantiating his claim.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103.

Pertinent Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's conversion reaction is rated as 30 percent 
disabling.  38 C.F.R. § 4.130, DC 9413.  

DC 9413, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides the 
following levels of disability:

30%  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with normal routine behavior, 
self-care, and conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).  
Id.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id. 

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores ranging 
from 71 to 80 reflect that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument) and 
result in no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes).



Analysis

Upon review, the Board finds that the medical evidence does 
not support a rating higher than 30 percent for the veteran's 
conversion reaction.  In this case, the medical evidence 
consists solely of VA examinations conducted in March 2003, 
December 2004, and October 2007.  The veteran has 
consistently denied receiving any psychiatric treatment or 
psychotropic medications.  

When the veteran was examined in March 2003 he indicated that 
he had a girlfriend and that he was close with his family - 
three children from his marriage (his wife died in 1997) and 
four grandchildren.  He also reported that he got along well 
with others, although he tended to enjoy his time alone and 
felt that his social interactions were quite limited.  He 
always tried to keep his mind busy, even when he was working 
full-time on his farm.  Objectively, the veteran was oriented 
times three.  He denied any delusions or hallucinations.  He 
felt that he comprehended situations better than most people.  
The veteran was deemed articulate and his speech rate was 
within normal limits.  He denied any suicidal or homicidal 
ideation.  He said he maintained his personal hygiene.  His 
mood most days was good, although he could become emotional 
when reminded of incidents in the war.  He reported having 
nightmares maybe three times a month.  He denied any 
flashbacks, but did experience distress at exposure to cues 
and avoided television and movies that were violent.  His 
range of affect was full and appropriate to content.  He 
denied irritability or anger and his concentration was good.  
The examiner noted that the veteran exhibited mild symptoms 
of stress related to war memories.  A GAF score of 80 was 
assigned.  

The December 2004 VA examination revealed similar findings.  
The veteran was cooperative and neatly dressed.  There was no 
evidence of agitation.  The veteran denied any hallucinations 
and was oriented times four.  No memory impairment was shown.  
Concentration was unimpaired.  When asked to describe his 
mood he stated, "I try to keep it calm and understanding."  
He denied any suicidal or homicidal ideations.  He described 
his energy level as "pretty good when I'm not in pain.  I do 
keep pretty busy."  He denied any irritability or any 
symptoms of anxiety or panic attacks.  He enjoyed walking his 
dog twice a day and working around the house and yard.  He 
had a girlfriend and he estimated six friends.  He was 
friendly with his neighbors.  The diagnosis was anxiety 
disorder, not otherwise specified.  It was noted that the 
severity of his psychosocial stressors was moderate.  The GAF 
score was 65.  The VA examiner stated that the veteran's 
symptoms had not worsened since the March 2003 examination 
and that he remained socially active.  

The most recent VA examination in October 2007 continued to 
show that the veteran was coping very well with his 
conversion reaction.  He denied any recent changes in his 
family life or social relationships.  He noted that he had 
been retired from the postal service since 1999.  Mental 
status examination revealed objective findings identical to 
those reported in 2004.  He denied any difficulties related 
to the anxiety disorder symptoms.  The diagnosis and GAF 
score remained unchanged.  His psychosocial stressors were 
regarded as mild to moderate.  

Based on the results of these VA examinations it is clear 
that the veteran's psychiatric symptomatology does not 
warrant a 50 percent rating.  In fact, the veteran exhibited 
none of the symptoms contemplated for the next higher rating 
of 50 percent.  The overwhelming majority of the evidence 
indicates the veteran's current 30-percent rating is an 
accurate reflection of the severity of his disability.  So 
this rating must remain in effect because the preponderance 
of the evidence does not support a higher rating.  38 C.F.R. 
§§ 4.3, 4.7.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for COPD, 
to include as secondary to service-connected gunshot wound of 
the right shoulder.  

Pertinent Law and Regulations

In general, rating decisions that are not timely appealed are 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In an August 1981 rating decision, the RO denied entitlement 
to breathing difficulty as secondary to service-connected 
gunshot wound of the right shoulder on the basis that there 
was no evidence during service that the veteran had any 
difficulty breathing.  It was also noted that it would be 
speculative to assume that a gunshot wound to the right 
shoulder would interfere with the veteran's breathing 
capacity.  The veteran was provided notice of the adverse 
decision, but did not file an appeal.  See 38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.1103.

The veteran sought to reopen the claim in July 2005.

Evidence added to the record since the 1981 decision includes 
an August 2005 VA treatment report showing diagnoses of "1) 
COPD, probably at least moderate.  Stable.  2) Restriction 
secondary to left diaphragm dysfxn (from war injury)."  

The August 2005 VA treatment record is new and material 
evidence since it shows a possible relationship between the 
veteran's COPD (i.e., difficulty breathing) and his service-
connected gunshot wound of the right shoulder (i.e., left 
diaphragm dysfunction).  Accordingly, this claim is reopened.  
See 38 C.F.R. § 3.156.

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening the claim, it 
ultimately may not be sufficient to permit granting the 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand.

As the Board is reopening the claim for service connection, 
there is no need to discuss compliance with VA duties to 
notify and assist the claimant, found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); and Kent v. Nicholson, 20 Vet. 
App. 1 (2006), concerning the attempt to reopen this claim.


ORDER

Entitlement to a rating in excess of 30 percent for 
conversion reaction is denied.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back condition, to 
include degenerative arthritis of the lumbar spine is 
reopened; to that extent only, the appeal is granted.




REMAND

Reasons for remand

Entitlement to service connection for COPD, to include as 
secondary to service-connected gunshot wound of the right 
shoulder.  

VA examination 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected condition and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

As noted above, an August 2005 VA treatment record reflects a 
diagnosis that suggests that the veteran's problems breathing 
may be related to his service-connected gunshot wound of the 
right shoulder.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Entitlement to a TDIU.  

Finally, with regard to the issue of entitlement to a TDIU 
rating, the Board finds that this claim is intertwined with 
the service connection issues being remanded.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ask the veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers, VA and private, who have 
treated him for COPD and/or problems 
breathing since his discharge from 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all available records which 
have not been previously secured and 
associate them with the claims folder.

2.  Schedule the veteran for a VA 
respiratory examination to determine 
the etiology of the veteran's COPD.  
All indicated tests and studies should 
be accomplished.  The entire claims 
file should be reviewed by the examiner 
in connection with the examination.  
The examiner should opine as to whether 
it is at least as likely as not that 
the condition is related to the 
veteran's military service.  The 
examiner should also opine whether the 
condition is related to the service-
connected gunshot wound of the right 
shoulder.  If the examiner concludes 
that there is no casual connection, it 
should be indicated whether there has 
been any aggravation of the COPD as a 
result of the right shoulder gunshot 
wound and, if so, specify the degree of 
aggravation.  [Allen].

A complete rationale should be provided 
for any opinion expressed.  The 
requested opinions should be provided 
based on review of the claims file 
alone if the veteran fails to report 
for the examination.

3.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If the benefits sought are 
not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


